Case 2:18-cv-08341-R-SS Document 32 Filed 04/19/19 Page 1 of 3 Page ID #:121




 1

 2

 3

 4

 5

 6

 7

 8
 9
                                   UNITED STATES DISTRICT COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA
11

12   BEN ROTHMAN,                                     ) CASE NO. CV 18-8341-R
13                                                    )
                             Plaintiff,               ) ORDER DENYING PLAINTIFF’S
14                                                    ) MOTION FOR RECONSIDERATION
            v.                                        )
15                                                    )
     OPTIMA ADVOCATES, INC.,                          )
16                                                    )
17                           Defendant.               )
                                                      )
18                                                    )

19          Before the Court is Plaintiff’s Motion for Reconsideration of this Court’s Order Denying

20   Stipulation Extending Plaintiff’s Deadline to File Motion for Class Certification, filed on February

21   22, 2019. (Dkt. No. 28). This Court took the matter under submission on April 9, 2019.

22          Whether to grant a motion for reconsideration is a matter within the Court’s discretion.

23   Milton H. Greene Archives, Inc. v. CMG Worldwide, Inc., 568 F. Supp. 2d 1152, 1162 (C.D. Cal.

24   2008) (citing Navajo Nation v. Confederated Tribes and Bands of the Yakama Indian Nation, 331

25   F.3d 1041, 1046 (9th Cir. 2003)). “Although Rule 59(e) permits a district court to reconsider and

26   amend a previous order, the rule offers an extraordinary remedy, to be used sparingly in the

27   interests of finality and conservation of judicial resources.” Kona Enters. v. Estate of Bishop, 229

28   F.3d 877, 890 (9th Cir. 2000) (internal quotations omitted). “A motion for reconsideration of the
Case 2:18-cv-08341-R-SS Document 32 Filed 04/19/19 Page 2 of 3 Page ID #:122




 1   decision on any motion may be made only on the grounds of (a) a material difference in fact or

 2   law from that presented to the Court before such decision that in the exercise of reasonable

 3   diligence could not have been known to the party moving for reconsideration at the time of such

 4   decision, or (b) the emergence of new material facts or a change of law occurring after the time of

 5   such decision, or (c) a manifest showing of a failure to consider material facts presented to the

 6   Court before such decision.” Cal. C.D. L.R. 7-18. None of those circumstances are present here.

 7          Plaintiff asserts that the Court’s January 31, 2019 Order denying the parties’ joint

 8   stipulation was made in error because the Court failed to explicitly consider the recent Ninth

 9   Circuit decision in Abs Entm’t v. CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018). In that case, the

10   Ninth Circuit Court of Appeals determined that the strict 90-day deadline to file a motion for class

11   certification under Central District Local Rule 23-3 is incompatible with Federal Rule of Civil

12   Procedure (“FRCP”) 23. Although a district court’s application and interpretation of its Local

13   Rules is entitled to “a large measure of discretion,” Lance, Inc. v. Dewco Servs., Inc., 422 F.2d

14   778, 784 (9th Cir. 1970), Local Rules must be consistent with the FRCP. Fed. R. Civ. P. 83(a)(1).

15          Abs Entm’t holds that a “bright line” 90-day deadline is incompatible with FRCP 23 and,

16   therefore, unenforceable under FRCP 83; however, the Ninth Circuit did not explicitly strike down

17   Rule 23-3’s 90-day deadline in all cases. The Ninth Circuit’s decision advocates a flexible

18   approach consistent with the flexibility of Federal Rule 23, which calls for a determination on

19   class certification “[a]t an early practicable time after a person sues or is sued as a class

20   representative.” Id. (quoting Fed. R. Civ. P. 23(c)(1)(A)). “The propriety of a class action cannot

21   be determined in some cases without discovery.” Kamm v. Cal. City Dev. Co., 509 F.2d 205, 210

22   (9th Cir.1975) (emphasis added). It does not necessarily follow that 90-days is per se insufficient

23   to conduct discovery in order to bring a motion for class certification, and the Ninth Circuit did

24   not take that position in Abs Entm’t.

25          Here, the parties’ second Joint Stipulation does not even attempt to explain why the parties

26   need additional time for discovery prior to the filing of a motion for class certification. The first

27   Joint Stipulation and the present Motion for Reconsideration also do not provide any such

28   explanation. This case was filed in September 2018, and a First Amended Complaint (“FAC”)


                                                         2
Case 2:18-cv-08341-R-SS Document 32 Filed 04/19/19 Page 3 of 3 Page ID #:123




 1   was filed on January 16, 2019. The 90-day deadline began running on the date of that second

 2   filing, which gives Plaintiff until April 16, 2019 to file a motion for class certification. The

 3   parties’ first and second Joint Stipulations to extend that deadline were filed in mid- and late-

 4   January 2019, respectively. Plaintiff did not even attempt to explain in January, or now, why this

 5   district’s usual 90-day timeline for discovery was insufficient. Nor is the need for additional time

 6   apparent on the face of the FAC. Accordingly, no good cause is shown for extending the deadline,

 7   or for granting this Motion for Reconsideration.

 8          IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration is DENIED.

 9   (Dkt. No. 28).

10   Dated: April 19, 2019.

11

12
                                                    ___________________________________
13

14                                                           MANUEL L. REAL
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
